Weltner, Justice.
In Case No. 38607, DeKalb County appeals the verdict and judgment entered in favor of PMS Construction Co., Inc. Inter alia, the County contends that the trial court erred in dismissing as defendants in the action Richard Adams, Mayer & Associates, Inc., William Howell and William Howell & Associates, Inc. for lack of venue. After reviewing the enumeration of errors filed by DeKalb County, we conclude that the judgment in Case No. 38607 should be, and is hereby, affirmed without written opinion.
While urging this court to affirm their dismissal for lack of venue as defendants in Case No. 38607, Howell and Howell & Associates have filed a cross-appeal, numbered 38646, in which they contend that they were entitled to summary judgment as to various claims of PMS Construction Co. As we have affirmed the dismissal of these cross-appellants as defendants in Case No. 38607 for lack of venue, we conclude that the trial court properly denied their motions for summary judgment. Any rulings of the trial court prior to trial with respect to the claims of PMS Construction Co. against the cross-appellants were superseded by the ruling on venue, and will have no force or effect in any subsequent proceedings against the cross-appellants.

Judgment affirmed.


All the Justices concur.